DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11 October 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically the reference CN 2924028Y is not in the English language and has no translation, English language equivalent, or explanation of relevance, etc.. Applicant should file such along with a new IDS to have such a reference be considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30, 32-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over GB 499,237 (hereinafter GB ‘237) in view of Technical Data Sheet AMPCOLOY® 944 (hereinafter referred to as AMPCO NPL).
With regards to claims 21-24, 32-34, and 39 GB ‘237 discloses a piston compression ring (2, as seen in Figs. 1-2), piston assembly (as seen in Figs. 1-2, etc. including other elements such as 1), and method of improving engine efficiency (e.g. versus running no piston ring or running a piston ring without the desired properties discussed therein) each comprising a piston ring (2) formed from a copper-containing alloy (disclosed in page 1, lines 74-79). Additionally Moriarty discloses a piston body (1/6) comprising a top ring groove (i.e. the groove retaining piston ring 2 as seen in Figs. 2-3) with the piston ring therein (as seen in Figs. 1-2).
GB ‘237 is silent as to the exact material composition of the copper alloy that the piston ring may be made of, and thus fails to explicitly disclose the copper containing alloy is a copper-nickel-silicon-chromium alloy that consist of: 6.4 wt% to 7.6 wt% nickel 1.5 wt% to 2.5 wt% silicon; 0.6 wt% to 1.2 wt% chromium and balance copper, and is silent as to the exact shape of the piston ring (e.g. though it appears to show a rectangular cross-section but there could easily be a small curvature or slight incline making it a barrel shaped or tapered cross-section and such would not be visible in the zoomed out view shown in the Figs.), and thus fails to explicitly disclose that the piston ring has a taper-faced cross-section, an internally beveled cross-section, a barrel-faced cross-section, or a Napier cross-section.
AMPCO NPL discloses a copper alloy that comprises copper, nickel, silicon, and chromium (see page 1) with the copper containing alloy is a copper-nickel-silicon-chromium alloy that consist of: 6.4 wt% to 7.6 wt%; nickel 1.5 wt% to 2.5 wt% silicon; 0.6 wt% to 1.2 wt% chromium; and balance copper (as seen in page 1 it consist of 7% Ni, 2% Si, 1% Cr, and balance Cu. Additionally examiner notes that as the “others” are in an optional amount the reference discloses an embodiment where the balance is considered Cu).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of GB ‘237 with teachings of AMPCO NPL such that the copper-containing alloy of GB ‘237 consist of 6.4 wt% to 7.6 wt% nickel; 1.5 wt% to 2.5 wt% silicon; 0.6 wt% to 1.2 wt% chromium; and balance copper as taught by AMPCO NPL. Such a modification would provide the expected benefit of high thermal conductivity desired by GB ‘237 (e.g. see GB ‘237 page 1, lines 55-67 and 74-79 disclosing such is desirable, and see AMPCO NPL page 1 table with “thermal conductivity” value disclosing 156 W/m*K, a relatively high value, first paragraph describing the alloy has been developed to have an “ultimate” thermal conductivity, etc.). Such would additionally provide high mechanical properties as disclosed by AMPCO NPL page 1. Furthermore it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

With regard to claim 25, the combination discloses that the piston ring is uncoated (as no coating is disclosed and the modification is for the piston ring to be made of the material of AMPCO NPL of which no coating is disclosed).

With regards to claim 26, the combination (GB ‘237) discloses that the piston ring has a rectangular cross-section (as seen in Fig. 1).

With regard to claim 27, the combination (GB ‘237) discloses that the piston ring has an angle cut (i.e. the “inclined” gap disclosed in page 2, lines 36-45 is considered an angle cut).

With regards to claims 28-29 and 35-36, the combination (GB ‘237) is silent as to the exact weight of the piston ring. However it would have been considered obvious for the piston ring to be up to 0.25 pounds or from 0.25 pounds to 1.0 pound as it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have the piston rings either made larger or smaller such that their weight is in the claimed range (e.g. as a ring for a smaller piston of the same design would weigh less and vice versa) as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claims 30 and 37, the combination is silent as to the inner bore diameter of the piston ring and thus fails to explicitly disclose that it is greater than 1000 mm. However it would have been considered obvious for the piston ring to have an inner bore diameter of greater than 1000 mm as it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have the piston rings either made larger or smaller such that their inner bore diameter is in the claimed range as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 21-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over GB 499,237 (hereinafter GB ‘237) in view of MoldMAX V® Data Sheet (hereinafter referred to as MMV NPL).
With regards to claims 21-24, 32-34, and 39 GB ‘237 discloses a piston compression ring (2, as seen in Figs. 1-2), piston assembly (as seen in Figs. 1-2, etc. including other elements such as 1), and method of improving engine efficiency (e.g. versus running no piston ring or running a piston ring without the desired properties discussed therein) each comprising a piston ring (2) formed from a copper-containing alloy (disclosed in page 1, lines 74-79). Additionally Moriarty discloses a piston body (1/6) comprising a top ring groove (i.e. the groove retaining piston ring 2 as seen in Figs. 2-3) with the piston ring therein (as seen in Figs. 1-2).
GB ‘237 is silent as to the exact material composition of the copper alloy that the piston ring may be made of, and thus fails to explicitly disclose the copper containing alloy is a copper-nickel-silicon-chromium alloy that consist of: 6.4 wt% to 7.6 wt% nickel 1.5 wt% to 2.5 wt% silicon; 0.6 wt% to 1.2 wt% chromium and balance copper, and is silent as to the exact shape of the piston ring (e.g. though it appears to show a rectangular cross-section but there could easily be a small curvature or slight incline making it a barrel shaped or tapered cross-section and such would not be visible in the zoomed out view shown in the Figs.), and thus fails to explicitly disclose that the piston ring has a taper-faced cross-section, an internally beveled cross-section, a barrel-faced cross-section, or a Napier cross-section.
MMV NPL discloses a copper alloy that comprises copper, nickel, silicon, and chromium (see page 1) with the copper containing alloy is a copper-nickel-silicon-chromium alloy that consist of: 6.4 wt% to 7.6 wt%; nickel 1.5 wt% to 2.5 wt% silicon; 0.6 wt% to 1.2 wt% chromium; and balance copper (as seen on page 1, etc.).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of GB ‘237 with teachings of MMV NPL such that the copper-containing alloy of GB ‘237 consist of 6.4 wt% to 7.6 wt% nickel; 1.5 wt% to 2.5 wt% silicon; 0.6 wt% to 1.2 wt% chromium; and balance copper as taught by MMV NPL. Such a modification would provide the expected benefit of high thermal conductivity desired by GB ‘237 (e.g. see GB ‘237 page 1, lines 55-67 and 74-79 disclosing such is desirable, and see MMV NPL page 1 table with “thermal conductivity” value disclosing 160 W/m*K, a relatively high value, first paragraph describing the alloy has been developed to have an “ultimate” thermal conductivity, etc.). Such would additionally provide high mechanical properties as disclosed by MMV NPL page 1. Furthermore it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

With regard to claim 25, the combination discloses that the piston ring is uncoated (as no coating is disclosed and the modification is for the piston ring to be made of the material of MMV NPL of which no coating is disclosed).

With regards to claim 26, the combination (GB ‘237) discloses that the piston ring has a rectangular cross-section (as seen in Fig. 1).

With regard to claim 27, the combination (GB ‘237) discloses that the piston ring has an angle cut (i.e. the “inclined” gap disclosed in page 2, lines 36-45 is considered an angle cut).

With regards to claims 28-29 and 35-36, the combination (GB ‘237) is silent as to the exact weight of the piston ring. However it would have been considered obvious for the piston ring to be up to 0.25 pounds or from 0.25 pounds to 1.0 pound as it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have the piston rings either made larger or smaller such that their weight is in the claimed range (e.g. as a ring for a smaller piston of the same design would weigh less and vice versa) as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claims 30 and 37, the combination is silent as to the inner bore diameter of the piston ring and thus fails to explicitly disclose that it is greater than 1000 mm. However it would have been considered obvious for the piston ring to have an inner bore diameter of greater than 1000 mm as it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have the piston rings either made larger or smaller such that their inner bore diameter is in the claimed range as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claims 31, 38, and 40, the combination (MMV NPL) discloses that the copper- containing alloy has thermal conductivity at 100°C of 160 W/m-K to 200 W/m-K and a minimum ultimate tensile strength of 790 MPa (see page 1 disclosing 160 W/m-K thermal conductivity and minimum ultimate tensile strength of at least 790 MPa).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide additional examples of piston rings comprising copper alloys and copper alloys of the same or similar compositions and/or material properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675